DETAILED ACTION
	This is the first Office action on the merits of Application No. 17/101,766 filed on November 23, 2020.  Claims 1-10 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on November 23, 2020 are acceptable.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In claim 1, line 17 “able to drive” should read --able to be driven by-- in order to be consistent with the description in paragraph [0033]. The splines 32, 442 permit the freehub body 30 to drive the second ratchet 44, but the second ratchet does not drive the freehub body.  
In claim 8, line 4 “engage” should be --engaged--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “restoring member” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 3,010,553 (van der Plas).
Regarding claim 1, van der Plas discloses a bicycle hub (see Fig. 1 and column 2, lines 43-45) comprising: an axle (shaft 11) adapted to be an axis of rotation of the bicycle hub; a main body (1) rotatably engaged with the axle and adapted to be engaged with a plurality of spokes of a rear wheel of a bicycle (via flanges 2, 3); a freehub body (6) rotatably engaged with the axle and adapted to be engaged with at least one sprocket (10); and a clutch comprising a first ratchet (14) and a second ratchet (13). The first ratchet (14) has a first engaging surface (14a) having a plurality of first ratchet teeth (14b) arranged on the first engaging surface; the second ratchet (13) has a second engaging surface (13a) which is correspondingly disposed to the first engaging surface and has a plurality of second ratchet teeth (13b) which are arranged on the second engaging surface (column 3, lines 5-11). The first ratchet (14) is engaged with the main body (1) in a way that is able to drive the main body to rotate (due to the hexagonal shape of the periphery of the member 14 and the hexagonal bore of the member 1 described in column 2, lines 57-60), and the second ratchet (13) is engaged with the freehub body (6) in a way that is able to be driven by the freehub body to rotate (see column 2, line 72 to column 3, line 4). The second ratchet (13) is able to move along an axial direction of the axle (11) between a first (coupled) position and a second (disconnected) position, wherein the first position is a position that the plurality of first ratchet teeth is meshed with the plurality of second ratchet teeth, and the second position is a position that the plurality of first ratchet teeth are disengaged from the plurality of second ratchet teeth (see e.g. column 2, line 72 to column 3, line 4 and claim 3, lines 3-10). 
The van der Plas reference discloses an embodiment where the number of first ratchet teeth (14b) is 160, and a number of the plurality of second ratchet teeth (13b) is 40, which is less than the number of the plurality of first ratchet teeth (see column 3, lines 18-20). Column 3, lines 35-38 suggest that different numbers of ratchet teeth can be provided. Since the van der Plas reference discloses an example having 160 first ratchet teeth, and this is not less than the lower limit of “seventy-two” first ratchet teeth required by claim 1, the example device in van der Plas can be considered to anticipate claims 1, 2 and 5. 
On the other hand, while van der Plas teaches providing more than seventy-two teeth, it does not explicitly teach that cannot be fewer than seventy-two first ratchet teeth. In this regard claim 1 might be construed somewhat differently. However, the person of ordinary skill would recognize that as the number of teeth decreases the spacing between adjacent teeth increases which undesirably increases the amount of time it takes for the first and second ratchet teeth to come into engagement. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the hub of van der Plas with no fewer than seventy-two first ratchet teeth in order to ensure that the teeth quickly engage as the two sets of ratchet teeth are brought into engagement. 
Regarding claim 2, van der Plas teaches that the number of the plurality of first ratchet teeth is divisible by the number of the plurality of second ratchet teeth (see column 3, lines 12-13). In the example embodiment, a ratio of the number of the plurality of first ratchet teeth (160) to the number of the plurality of second 12ratchet teeth (40) is four, which is a multiple of two (2 x 2=4).
Regarding claims 3 and 4, the specified number of teeth is a matter of design choice. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide no fewer than eighteen second ratchet teeth in order to ensure rapid engagement, and no more than one hundred and eighty first ratchet teeth in order to maintain suitable strength of the teeth to prevent breakage.   
The limitations of claim 5 result from providing a greater number of first ratchet teeth than second ratchet teeth, i.e. the fewer teeth the greater the spacing between adjacent teeth.

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over van der Plas as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2015/0202919 A1 (Koshiyama).
Regarding claims 6 and 7, the van der Plas reference does not disclose a restoring member connected to the second ratchet for exerting a restoring force to the second ratchet to keep the second ratchet at the first position.  Koshiyama discloses a similar bicycle hub comprising first and second ratchets (32, 31) and a restoring member in the form of a spring (34) for exerting a restoring force to the second ratchet (31) to bias the second ratchet toward engagement with the first ratchet member (see paragraph [0045] lines 1-7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the hub of van der Plas with a spring to bias the ratchets toward engagement in view of the teaching of Koshiyama.
Regarding claims 8 and 10, van der Plas provides a screw thread 12 between the freehub body 6 and the second ratchet 13 that causes the ratchet 13 to move axially into engagement with the ratchet 14 when the member 6 is rotated. The screw thread 12 is a form of helical spline that is functionally equivalent to the helical spline 48 and 58 best seen in Figs. 5 and 6 of Koshiyama which appear to be similar in form and functional to the obliquely oriented splines 32B, 442B in Figs. 11 and 12 of the present application. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that substitution of splines as shown in Figs. 5 and 6 of Koshiyama for the screw thread of van der Plas would similarly provide a thrust force acting to move the ratchet members into engagement, and thus would not lead to any unexpected result.   
    
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0092496 (Tho) in view of U.S. Patent No. 3,010,553 (van der Plas).
Tho discloses a bicycle hub (Fig. 8) including an axle (13), main body (10), freehub body (20), a clutch comprising a first ratchet (40) having a plurality of teeth (protrusions 43) and second ratchet (30) having a plurality of teeth (protrusions 33), and a restoring member (50). The freehub body (20) has a plurality of first splines (22), and each of the plurality of first splines defines a longitudinal direction; the second ratchet (30) has a plurality of second splines (31); the plurality of second splines are engaged with the plurality of first splines in a way that the plurality of second splines are movable along the longitudinal directions of the plurality of first splines and the longitudinal direction of each of the plurality of first splines is parallel to an axial direction of the axle. 
While Tho does not disclose the numbers of teeth on the first and second ratchets, the provision of at between seventy-two and one hundred eighty teeth on the first ratchet and a lesser number but not fewer than eighteen teeth on the second ratchet of Tho would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art in view of the teaching of van der Plas which teaches providing one hundred sixty teeth on the first ratchet and forty teeth on the second ratchet together with the general knowledge of the ordinarily skilled person that the particular numbers of teeth are a matter of design choice to be decided so as to ensure rapid clutch engagement while maintaining suitable strength so as to avoid breakage as discussed above in the rejection of claims 1-5  under 35 U.S.C. 103 as being unpatentable over van der Plas.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0217250 A1 discloses a bicycle hub comprising a first ratchet 40 having a plurality of first engaging teeth 42 and a second ratchet 50 having a plurality of second engaging teeth 53 wherein number of the second engaging teeth is a multiple of the first engaging teeth and the separated distances between each two adjacent second engaging teeth (53) are wider than each two adjacent first engaging teeth (42) to improve the engagement between the first engaging teeth and the second engaging teeth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656